&6**jd~i         PD-0431-15
                 /JW Aj^u^3J^iLp PD-0432-15
                                .
                                 PD-0433-15                      _




                                       /3-J5>-oos¥sr-^fc
                                               ;ived,           -oe
                                    €OOFfTOFCRIMiNArAPPBtS-
                                         APJH-7 2015
   1
                *J—£Up*«JZ tf              ^
                                                iCL
                                                 ^




U^AJ ^* cA^uubsiffL £4fao ^i^ACu^yt^



 'dStsJ? /<3nf -Zo/57 *JA                 C#uaJ~ )Ll4_




        i^MuLl^d^                   =^2/jTL


       ^MtJftZlh-             &M7/J
                                                     FILED IN
                                          COURT OF CRIMINAL APPEALS

                                                 APR 17 2015

                                               Abel Acosta, Cierk